DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The response filed on 08/17/21 has been entered. 

Applicant’s arguments filed 08/17/21 have been fully considered but they are not deemed to be persuasive.

Claims 1 and 40-44 are pending in this office action.  

Receipt is acknowledged of the Information Disclosure Statement filed 08/17/21. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
				New Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 40-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,322, 139 
       Although the claims of the patent fails to recite the method of treating a traumatic brain injury, nonetheless the claims of the patent are directed to an aqueous pharmaceutical composition formulated for parenteral administration comprising allopregnanolone at a concentration of about 5 mg/mL, sulfo butyl ether .beta.-cyclodextrin at a concentration of about 250 mg/mL, and a citrate buffer, wherein the pH of the composition is from 5 to 9. 
When the specification of the patented claims is used as a dictionary it teaches using the composition for treating traumatic brain injury (see col. 66, lines 38+ and col. 68, lines 18+). 
Thus it would have been obvious to one of ordinary skill in the art to have been motivated to use the formulation of the patent to treat traumatic injury with a reasonable expectation of success because the same formulation of the patent is used in the treatment method. Therefore in order to practice the instant claimed invention the formulation of the patented claims will be used the method of treating traumatic brain seizure comprising 5 mg/ml allopregnanolone, 25% sulfo butyl ether beta-cyclodextrin solution.  It would have been prima facie obvious to use the copending claims in practicing the instant claims with a reasonable expectation of success.   The current application claims are obvious variation of the patented claims.
  Both applications recite using the same compositions and/or derivatives thereof.  The compositions recited in the claims are obvious variation of each other. 
      	In view of the foregoing, the patented claims and the current application claims are obvious variations.



Claims 1 and 40-43 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 165-167 of U.S. Patent Application No. 16/419,761 in view of Zhu et. al, British Journal of Anaesthesia 86 (3): 403-413 (2001). Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Although the claims of the copending fails to recite the method of treating a traumatic brain injury, nonetheless teaches a method for preparing formulation that has the same active agents in the instant claims for the method of treating traumatic brain seizure comprising 5 mg/ml allopregnanolone, 25% sulfo butyl ether beta-cyclodextrin solution. Zhu teaches a method of preparing a formulation comprising the step of high shear mixing allopregnanolone in the amount of 4.0 mg/ml dissolved in 20% 2-hydroxypropyl-β-cyclodextrin, although Zhu did not recite high shear mixing, nonetheless teaches mixing allopregnanolone with sulfo butyl ether beta-cyclodextrin mixing in a bransonic 2210, wherein 20% of HBCD is equivalent to 200 mg/100 ml, which upon calculation is about 1:50 which falls within the ratio of the instant claims 5mg allopregnanolone and 250mg/ml sulfo butyl ether beta-cyclodextrin.
When the copending specification is used as a dictionary it teaches the prepared formulation is used in the treatment of brain injury (see 0154) and specifically teaches the use of allopregnanolone in the treatment of traumatic brain injury (see para 0275).
  It would have been prima facie obvious to use the copending claims in practicing the instant claims with a reasonable expectation of success.   The current application claims are obvious variation of the copending application claims.
  
Thus the method of preparing the formulations would have been used in the method of treatment. Therefore is part of the obvious variation of the copending application claims compared to the current application claims.
      	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Applicant argues that the Office Action compares the compositions in the two claim sets, rather than the process of use and process of making and that MPEP provides guidelines for determining if a product and a process of using the product are patentably distinct. In the current case, the methods of treatment (i.e., the process of using) should be compared to the processes for making a product, not to the product itself. Even if the current methods of treatment are analyzed against the cited composition, however, the claims are patentably distinct… etc and that the Office Action alleges that, though the current case recites methods of treatment and the cited case recites methods for preparation, the formulations in each case comprise 5 mg/mL allopregnanolone and 25% sulfo butyl ether beta-cyclodextrin solution and … The cited processes for making are materially distinct from the current composition. 
Applicant asserts that rejection should be withdrawn because a method of preparing a formulation comprising allopregnanolone comprising the step of high shear mixing an aqueous 5 mg mL solution allopregnanolone with 25% sulfo butyl ether beta-cyclodextrin solution and the instant claims are directed to a method of treating differs because the composition in the cited case ("the cited composition") omits claim elements of the composition in the current case ("the current composition"), also argues that MPEP provides guidelines for determining if a product and a process of using the product are patentably distinct. In the current case, the methods of treatment (i.e., the process of using) should be compared to the processes for making a product, not to the product itself and that the current analysis, the cited processes for making a product should be compared to the current methods of treatment, not to the product itself.  
In response after careful consideration the argument is found not persuasive because the instant claims are to a method whilst the copending claims are directed to a method of preparing a formulation, nonetheless, they are not patentably distinct from each other because the instant claims teach a method of treating a traumatic brain injury in a subject in need thereof, comprising administering to the subject an effective 
The instant claims do not teach the high shear mixing step and a period of at least about 1 hour. 
It would have been obvious to modify the teaching of the copending claims to include mixing allopregnanolone with sulfo butyl ether.beta.- cyclodextrin using a high shear mixer to provide a mixing time that would be obvious over the at least 30 minutes. One would be motivated by the fact that high shear mixer is known for fast complexation, rendering the at least 30 minutes obvious. 
One would be motivated use the copending claims in practicing the instant method claims as the copending claims are to a formulation of the composition used in the treatment method. 
Applicant’s argument have been considered but found not persuasive, the specification specifically teach when used as a dictionary that the composition can be used to treat traumatic brain injury (see copending specification para 0275).

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        08/27/21